Citation Nr: 1750685	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, with consideration as being secondary to service-connected disability.

2.  Entitlement to a higher initial disability rating for a scar, status post laceration to forehead, currently with a 30 percent disability rating.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an April 2013 rating decision of the RO in Roanoke, Virginia.  The Roanoke RO currently has jurisdiction of this case.

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in May 2011; a transcript of the hearing is of record.  The Veteran previously requested a Board hearing, but submitted a statement in October 2016 stating that he wished for his scheduled hearing to be cancelled and for the Board to continue with adjudication of his appeals.  Thus, it is found that the request for a Board hearing has been withdrawn.

In a September 2017 rating decision, the Appeals Management Center partially granted the Veteran's claim for a higher initial disability rating for his service-connected forehead scar, increasing the evaluation from noncompensable to 30 percent effective September 11, 2008.  However, as this does not represent a full grant of the benefits sought, the claim remained in appellate status.


FINDINGS OF FACT

1.  The Veteran has a sleep impairment of obstructive sleep apnea, which has not been shown to have arisen during or to be etiologically related to his period of active military service, and which was neither caused nor aggravated by his service-connected posttraumatic stress disorder (PTSD) or bilateral hearing loss.

2.  The Veteran suffers from insomnia which represents a symptom of his service-connected PTSD for which he already receives compensation.

3.  The Veteran's forehead scar has not been shown to involve visible or palpable tissue loss and either gross distortion or asymmetry of two features or a paired set of features, or to result in four or five characteristics of disfigurement; the evidence does not demonstrate that the forehead scar is either painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  A separate compensable evaluation for insomnia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2017).

3.  The criteria for an initial disability rating in excess of 30 percent for service-connected forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Prior to initial adjudication of these claims, the Veteran was sent notice informing him of the information and evidence needed to substantiate the claim for service connection and of the efforts VA would take, and his responsibilities, with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Pursuant to the Board's July 2015 remand instruction, the Veteran was also sent notice of the criteria necessary to establish entitlement to service connection on a secondary basis.  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist is also found to have been satisfied in this case.  Service treatment and personnel records, VA and private treatment records, and lay statements from the Veteran have been associated with the claims file.  The Veteran presented testimony at a DRO hearing and the transcript is of record.  The Veteran was also given the opportunity to present testimonial evidence before the Board, but withdrew his request to do so.    

The record further contains reports of VA examinations and medical opinions provided in June 2011, December 2015, March 2017, and July 2017.  

With regard to the Veteran's claim for service connection for a sleep disorder to include obstructive sleep apnea (OSA), the most recent VA examination documented the Veteran's lay statements, reviewed the relevant medical evidence, including results of three sleep studies conducted during the relevant appeal period, and provided opinions pertaining to the cause and nature of the Veteran's OSA and insomnia.  An addendum opinion was provided in July 2017 which provided specific findings as to the likely causes of the Veteran's OSA and insomnia, and specifically addressed the likelihood that either represented a disability that was caused or aggravated by the Veteran's service-connected hearing loss or PTSD; the examiner cited to relevant medical treatise literature to support the conclusions reached.  The Board thus finds the examination reports to substantially comply with the Board's December 2016 remand instructions in this regard and to be adequate for adjudicatory purposes.

The Veteran was most-recently examined in March 2017 with regard to his claim of entitlement to a higher initial disability rating for service-connected forehead scar.  The March 2017 examiner provided a description of the Veteran's forehead scar of sufficient detail to allow for evaluation under 38 C.F.R. § 4.118.  The examiner further specifically addressed what characters of disfigurement were implicated.  The Board finds this report, in combination with the report from the June 2011 VA examination, to be adequate for adjudicatory purposes.  

In so finding, the Board recognizes that although the December 2016 Remand specified that unretouched color photos should be included with the VA examination report, such photos do not appear in the record.  The March 2017 examination report contains a notation of "photographs provided," but it seems likely that they were scanned into a database not directly accessible by the Board.  It is noted, however, that such photographs were requested at a time when the Veteran was in receipt of a noncompensable evaluation for his forehead scar.  Since that time, the initial disability rating has been increased to 30 percent.  As the evidence of record overwhelmingly demonstrates that the Veteran's forehead scar does not meet the criteria for a 50 percent disability rating, and six of the eight qualifying characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 involve a specific affected surface area greater than that covered by the Veteran's scar, remand to associate the photographs with the record would almost certainly result in further delay and expenditure of resources on the part of VA without any additional benefit to the Veteran.  Remand for such is therefore found unwarranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  The Board may therefore proceed with appellate adjudication at this time.

II.  Claim for Service Connection for a Sleep Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's claim for service connection for a sleep disorder to include OSA and insomnia must be denied.  Although the evidence of record demonstrates that the Veteran has a current disability of OSA and has consistently described suffering from insomnia, a preponderance of the evidence weighs against a finding that the OSA was caused or has been aggravated by the Veteran's service-connected diabetes mellitus or hearing loss or that the insomnia represents a separate disability to which service-connection can attach, rather than a symptom of the Veteran's service-connected PTSD.

The claims file demonstrates that the Veteran has a current disability of obstructive sleep apnea, confirmed by sleep studies conducted in 2011 and 2015.  The weight of the evidence, however, does not indicate that the Veteran's obstructive sleep apnea arose during service, is related to any incident of service, or is caused or aggravated by his service-connected PTSD and/or hearing loss.

Review of the service treatment records shows them to be absent any complaints or treatment for OSA or symptoms of snoring, gasping, or other breathing-related concerns during sleep.  At the May 2011 DRO hearing, the Veteran described difficulties sleeping during service, but attributed them to frequent incoming rockets and mortars, sometimes at night and "big guns" which would go off at all times of night.  The Veteran reported that once he left service, any time he heard sirens he would jump to the floor.  When questioned, he responded that this was more about his PTSD as opposed to some other sleep disorder.

The Veteran was provided with a VA examination in March 2017.  The report notes that the Veteran was diagnosed with OSA in 2011, and reported that he first stopped breathing in his sleep around 2005 or 2006.  It was noted that the Veteran had two positive sleep studies and one which was likely a false negative, and that the Veteran was using a continuous positive airway pressure machine (CPAP).  The examiner also recorded the Veteran's reports of having insomnia related to his PTSD, with significant difficulties with nightmares and problems sleeping due to memories of his in-service stressors.

An addendum VA medical opinion was provided in July 2017.  The examiner stated that the Veteran's OSA is less likely than not caused by or the result of service, reasoning that age and obesity are both major risk factors for the development of OSA, and that the passage of 46 years since service and the Veteran's gain of nearly 70 pounds were more likely the causal factors of his sleep apnea.  The examiner cited to NIH and UpToDate publications in discussing the relationship between obesity and OSA, including the resulting effects of increased adipose tissue, decreased lung volume, and potential impairment of mechanical output of upper airway muscles.  The examiner further cited to studies showing that the prevalence of sleep apnea increases as people age.  

The July 2017 opinion also addressed the Veteran's contentions that he suffered from a sleep disorder caused or aggravated by his service-connected PTSD and/or hearing loss, specifically, ill-fitting hearing aids.  The examiner found that it was less likely than not that the Veteran's OSA was proximately due to or a result of poor-fitting hearing aids, noting that ill-fitting hearing aids are not a known cause or aggravator of OSA and that a June 2015 VA audiology note indicated that there was "no evidence of poor fit" regarding the hearing aids.  The examiner further cited to a study finding that PTSD is associated with insomnia, but not OSA.  He concluded that the Veteran's insomnia is a symptom of PTSD, rather than a separate disorder.  Citation to the Merck manual regarding insomnia indicated that mental health disorders, particularly mood disorders, are among the common causes of insomnia, and that insomnia describes difficulty falling or staying asleep, waking early, or disturbance in sleep quality that makes sleep seem inadequate or unrefreshing.  Other Disability Benefits Questionnaires (DBQs) and VA mental health treatment records pertaining to the Veteran's service-connected PTSD have noted insomnia and sleep disturbance as among the Veteran's PTSD symptoms. 

In conclusion, the evidence of record does not demonstrate that the Veteran's OSA arose during or is otherwise related to service, or is proximately caused by or aggravated by his service-connected PTSD or hearing loss treatment (claimed as ill-fitting hearing aids).  While the Veteran and his spouse have presented lay evidence that the Veteran's nightmares and thoughts of in-service stressors disrupt his sleep, there is no indication that such have any effect on his actual respiratory functioning and apneic episodes during sleep.  While true that the Veteran's insomnia is related to his PTSD, a separate award of service connection is not appropriate, as the insomnia has been shown to represent a symptom of the PTSD rather than a separate sleep disorder, and has further been considered in the evaluation assigned for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.45; 38 C.F.R. § 4.129, DC 9411 (with the effects of chronic sleep impairment contemplated under the General Rating Formula for Mental Disorders).  As a preponderance of the evidence is against the finding of a nexus between the Veteran's OSA and service, and a preponderance of the evidence weighs against a finding that the OSA is proximately caused or aggravated by the Veteran's PTSD or hearing loss, the Veteran's claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Claim for a Higher Initial Evaluation for Forehead Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's service connected forehead scar is currently evaluated under 38 C.F.R. § 4.118, DC 7800, for a scar of the head, face, or neck, or other disfigurement of the head, face or neck.  The Veteran initially appealed the non-compensable disability rating assigned in the April 2013 rating decision which granted service connection for his forehead scar.  As the evaluation was later increased to 30 percent effective September 11, 2008, the date of the Veteran's claim for service connection, the Board will consider whether an initial disability rating in excess of 30 percent is warranted.

Diagnostic Code 7800 provides for a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2014).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118 , Diagnostic Code 7800.

Diagnostic Code 7804, for scars that are unstable or painful, calls for a 10 percent evaluation for one or two scars that are unstable or painful, a 20 percent evaluation for three or four scars that are unstable or painful, and a 30 percent evaluation for five or more scars that are unstable or painful.  Note (1) specifies that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) specifies that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Note (4) directs that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s).

The Veteran is currently in receipt of a 30 percent disability rating for his forehead scar under 38 C.F.R. § 4.118, DC 7800 for scar/disfigurement of the head, face, or neck.  A 30 percent evaluation under this DC contemplates a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  For a higher, 50 percent disability rating, the Veteran's forehead scar would need to involve a greater degree of disability, implicated by asymmetry of two features or paired sets of features, rather than one, or; four or five characteristics of disfigurement.

The Veteran was provided with VA examinations pertaining to his forehead scar in June 2011 and March 2017.   

Upon physically examining the Veteran, the June 2011 examiner found that the forehead scar was superficial, without underlying tissue damage, and with no evidence of inflammation or edema, and no keloid formation.  The examiner stated that the scar was linear and measured 6 cm. by .4 cm., was not disfiguring, and did not result in functional loss.

Another examination was conducted in March 2017 to specifically address each of the characteristics of disfigurement.  The examiner noted that the Veteran sustained a laceration of his middle forehead in 1968.  The Veteran stated that the scar sometimes itches, and that he uses hydrocortisone during such times.  He further reported that the scar did not itch and was not painful at the time of the examination.  On physical examination, the examiner found that the Veteran had a linear U-shaped scar at the top of his forehead near the hair line, measuring 7 cm. x .1 cm., with a mild raised surface and shiny texture.  The scar was well-healed, non-tender to palpation, and not found to be painful.  Of the potential characteristics of disfigurement, the examiner found that two were implicated; the scar's surface contour elevated on palpation and had abnormal pigmentation/texture in that it was shiny and raised.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss, and no limitation of function from the scar.  

As the evidence of record does not demonstrate that the Veteran's forehead scar involves visible or palpable tissue loss, it is to be rated on the basis of the number of characteristics of disfigurement involved.  In reviewing the evidence, the Veteran's scar has been shown to have a surface contour elevated on palpation and an abnormal shiny skin texture, neither exceeding an area of six square inches.  The scar has not been shown to be 5 or more inches  (13 or more cm.) in length; at least .25 inches (.6 cm.) in width; adherent to underlying tissue; or to have an affected area exceeding 6 square inches (39 sq. cm.) that is hypo- or hyper-pigmented, missing underlying soft tissue, or indurated and inflexible.  A preponderance of the evidence therefore weighs against a finding that the Veteran's forehead scar involves four or more characteristics of disfigurement.  

Further, as there is no evidence that the Veteran's forehead scar results in disabling effects other than disfigurement, a higher evaluation pursuant to DC 7800, Note (4) is also not for application.

The Board has further considered whether a higher disability rating may be awarded under another relevant diagnostic code.  Diagnostic Code 7804, used for rating scars that are unstable or painful, calls for a 10 percent disability rating for one or two scars that are unstable or painful.  Although DC 7804, Note(3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable, the weight of the evidence does not demonstrate that the Veteran's forehead scar is either painful or unstable. 

At the May 2011 Decision Review Officer hearing, the Veteran testified that his scar is sometimes "sore-like," but specifically stated that "it does not hurt."  He continued that he could touch it without it bothering him that much, but that sometimes when combing his hair, it would feel "tender-like" when he hits it with a comb.  At the June 2011 examination, the Veteran reported that his residual scar is not painful, though he did report some tenderness.  The examiner observed that the Veteran reported that the scar was not painful, and did not demonstrate any observable indications of pain at the time of the examination.  At the March 2017 examination, the Veteran reported that the scar sometimes itches, but did not endorse itching or pain at the time of the examination.  On examination, the scar was observed to be well-healed and non-tender to palpation.   Neither examination indicated that the scar was unstable or that there was breakdown of the skin.

When considering this evidence, the Board finds that the weight of the evidence is against an additional 10 percent rating under DC 7804.  At no time has the Veteran described his forehead scar as unstable or painful, and specifically reported to the VA examiners and the DRO that while contact with his scar (e.g. hitting it with a comb) would sometimes result in tenderness or soreness, the scar did not hurt and was not painful.  While the Board can imagine a scenario where frequent and significant tenderness could rise to a level as to be analogous to pain contemplated under DC 7804, in this case, the Veteran is not found to have described tenderness experienced of such frequency or severity, and did not endorse or demonstrate tenderness or pain on palpation during either VA examination.  A preponderance of the evidence is therefore found to weigh against a higher initial disability rating under this diagnostic code.

In reaching such conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 30 percent for his service-connected forehead scar, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  See 38 U.S.C.A. 
 § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board is cognizant of the ruling of the Court that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due either solely or in part to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected forehead scar, either alone or in combination with one or more of his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with this claim for a higher initial disability rating.


ORDER

Service connection for obstructive sleep apnea is denied.

Entitlement to a separate compensable evaluation for insomnia is denied.

Entitlement to an initial disability rating in excess of 30 percent for service-connected scar, status post laceration to forehead, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


